Citation Nr: 0516807	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-22 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that development regarding the veteran's 
issue of an increased evaluation for PTSD is incomplete.  The 
veteran indicated during his April 2004 hearing that he 
currently received payments from the Social Security 
Administration (SSA) because he was "100 percent disabled."  
However, records from SSA are not associated with the claims 
file.  Additionally, the veteran submitted a written 
statement dated in August 2002 from his therapist and 
psychologists at the VA medical center (MC).  The letter was 
addressed to SSA, making it reasonably likely that SSA found 
the veteran disabled based, at least in part, on his PTSD, 
even though the veteran was unable to state the basis for the 
SSA decision.  VA must obtain Social Security records when 
put on notice that the veteran is receiving Social Security 
benefits.  Clarkson v. Brown, 4 Vet. App. 565 (1993).

Further, the Board notes that the RO last requested the 
veteran's treatment records from the VAMC in May 2002.  
During his April 2004 hearing, the veteran indicated that he 
continually received treatment for his PTSD.  Therefore, the 
RO should request any additional records.

Lastly, the Board observes that the medical evidence of 
record is not clear as to whether the veteran meets the 
schedular criteria for the next higher 100 percent rating.  
During an April 2004 Travel Board hearing, the veteran 
asserted that he had multiple psychiatric symptoms which 
warranted a 100 percent rating for the service-connected 
PTSD.  The veteran has not been scheduled for a comprehensive 
VA examination.  The duty to assist requires VA to schedule 
the veteran for an examination so that the current severity 
of his PTSD can be identified.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

2.  Request the veteran's mental health 
records from the VAMC in Albuquerque, New 
Mexico, dated from May 2002 to the 
present.

3.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the current severity of the service-
connected PTSD.  All indicated tests 
should be performed and all findings 
reported in detail.  The claims file 
should be made available to and reviewed 
by the psychiatrist.  The psychiatrist 
should address the following:

a.  State whether the veteran has total 
occupational and social impairment as a 
result of the service-connected PTSD due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name, which result in 
total occupational and social impairment.

b.  Provide a multi-axial assessment, 
including the assignment of a Global 
Assessment Functioning (GAF) score and an 
explanation of what the score represents.  
The examiner should assess the extent of 
the occupational and social impairment due 
solely to the service-connected PTSD.

c.  Provide a complete rational for all 
opinions expressed. In providing this 
complete rationale, the psychiatrist 
should specifically address the 
psychiatric reports of record.

3.  After the foregoing, the RO should 
review the veteran's claim.  If any 
determination is adverse to the veteran, 
he should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


